UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                     Case No. 1:17-cr-00233-5 (TNM)
                       v.

 CHRISTIAN DANIEL,

                       Defendant.

                                    MEMORANDUM ORDER

       Christian Daniel is serving a 120-month prison sentence for conspiracy to sell heroin.

Earlier this year, he sought compassionate release for a third time. He claimed sentencing errors

and COVID-19 conditions in prison justified his early release. The Court denied his motion. So

he now moves for reconsideration. But because he points to no errors, the Court denies this

motion too.

                                                I.

       A few years ago, Daniel pled guilty to conspiracy to distribute heroin. See Plea

Agreement at 1, ECF No. 70. And the Court sentenced him to 120 months in prison. United

States v. Daniel, No. 17-cr-00233, 2020 WL 6060311, at *1 (D.D.C. Oct. 14, 2020).

       Since then, Daniel has repeatedly challenged his sentence. He first sought to vacate it

under 28 U.S.C. § 2255. See Mot. to Vacate, ECF No. 113. He then sought compassionate

release twice. See Emer Mot., ECF No. 133 (COVID-19); Mot. to Reduce Sent. at 6, ECF No.

143 (COVID-19 and an alleged sentencing error). The Court denied all his motions. Daniel,

2020 WL 6060311 (denying motion to vacate); United States v. Daniel, No. 17-cr-00233, 2021

WL 5416629 (D.D.C. Nov. 18, 2021) (denying first compassionate release motion); United
States v. Daniel, No. 1:17-CR-233-5, 2022 WL 4547555 (D.D.C. Sept. 29, 2022) (denying

second compassionate release motion).

       Daniel now asks the Court to reconsider its most recent denial of compassionate release.

Mot. Recons. at 1, ECF No. 157. He claims that the Court contradicted the Supreme Court’s

recent decision in Concepcion v. United States, 142 S. Ct. 2389 (2022), when it held that an

alleged sentencing error was not an “extraordinary and compelling circumstance” that justified

reducing his sentence. Mot. Recons. at 1–2. And he says that the Court disregarded some

relevant 18 U.S.C. § 3553(a) factors. Mot. Recons. at 3 (citing United States v. White, 984 F.3d

76 (D.C. Cir. 2020)). The Court finds neither argument persuasive and thus will deny Daniel’s

motion. 1


                                                II.
       A court may reduce a prisoner’s sentence if, after considering the § 3553(a) factors, “it

finds that extraordinary and compelling reasons warrant such a reduction,” and “that such a

reduction is consistent with” the Sentencing Commission’s “applicable policy statements.” 18

U.S.C. § 3582(c)(1)(A) (cleaned up). The prisoner moving for reduction has the burden to show

he is entitled to relief. United States v. Holroyd, 464 F. Supp. 3d 14, 17 (D.D.C.), aff’d, 825 Fed.

Appx. 1 (D.C. Cir. 2020).

       Because Daniel filed his motion more than 28 days after the Court entered judgment, the

Court considers his motion under Rule 60(b). Fed. R. Civ. P. 60(b); see Arabaitzis v. Unum Life

Ins. Co. of Am., 351 F. Supp. 3d 11, 14 (D.D.C. 2018); see also Cobell v. Jewell, 802 F.3d 12, 25



1
  “The Government has not yet responded to [Daniel]’s motion for reconsideration, but the Court
need not wait for a response because the appropriate disposition is clear from [Daniel]’s motion
alone.” United States v. Jackson, No. 19-CR-00347, 2020 WL 6445867, at *1 n.2 (D.D.C. Nov.
3, 2020).


                                                 2
(D.C. Cir. 2015) (Rule 54(b) governs interlocutory decisions, while Rules 59(e) and 60(b) govern

final judgments). That rule “permits a party to seek relief from a final judgment . . . under a

limited set of circumstances.” Kemp v. United States, 142 S. Ct. 1856, 1861 (2022) (cleaned up).

        The Court will assess Daniel’s motion under subsection (b)(1) because Daniel argues that

the Court has made legal “mistake[s].” Fed. R. Civ. P. 60(b)(1); see also Liljeberg v. Health

Servs. Acquisition Corp., 486 U.S. 847, 863 (1988) (Rule 60(b)(6) challenge unavailable when

motion is “premised on one of the grounds for relief . . . in clauses (b)(1) through (b)(5)”). So to

win on his motion for reconsideration, Daniel must show that the Court erred. See Kemp, 142 S.

Ct. at 1860. 2

                                                 III.

        Daniel raises two points: First, he argues the Court’s prior sentencing error justifies a

sentence reduction. Second, he says the Court misweighed the § 3553(a) factors when

considering his reduction. But the Court was correct that any sentencing error did not justify a

reduction and it did not misweigh the § 3553(a) factors. So reconsideration is unnecessary.

        Daniel’s sentencing argument goes like this: Under United States v. Winstead, inchoate

drug offenses cannot support a career-offender enhancement. 890 F.3d 1082, 1091 (D.C. Cir.

2018). So the Court erred at sentencing when it gave him a career-offender enhancement, even

though he pled guilty to an inchoate drug offense. Mot. Recons. at 1–2. And he gestures to

Concepcion, which held that “the First Step Act allows district courts to consider intervening

changes in law or fact in exercising their discretion to reduce a sentence pursuant to the First




2
  Even were the Court to consider Daniel’s motion under the lower “as justice requires” standard
for Rule 54(b) motions, the Court would still conclude that Daniel’s arguments do not warrant
reconsideration. See United States v. Jackson, No. 19-CR-00347, 2020 WL 6445867, at *2
(D.D.C. Nov. 3, 2020) (noting that some courts apply the “as justice requires” standard).


                                                  3
Step Act.” Concepcion, 142 S. Ct. at 2404. So this Court erred by holding that a Winstead error

at sentencing was not an extraordinary and compelling reason justifying compassionate release.

Mot. Recons. at 2.

       As further support, he cites a case from this district holding that sentencing errors

revealed by nonretroactive legal changes “can form part of—and indeed, a substantial part of—a

finding that extraordinary and compelling reasons warrant reducing a defendant's sentence.”

United States v. Johnson, __F. Supp. 3d__, 2022 WL 2866722, at *16 (D.D.C. July 21, 2022).

       But the D.C. Circuit recently resolved this issue. Addressing a Winstead error, the Circuit

held that “that legal errors at sentencing . . . cannot support a grant of compassionate release”

because they are “neither extraordinary nor compelling.” United States v. Jenkins, 50 F.4th 1185,

1200 (D.C. Cir. 2022). It addressed Concepcion directly, noting that “Concepcion mentioned the

compassionate-release statute only to support the proposition that Congress knows how to limit

which considerations may be used to reduce a sentence.” Id. (cleaned up). The limit here is that

Daniel’s reasons must be extraordinary and compelling, and a sentencing error does not fit the

bill. Id. And the Circuit noted that even were that not the case, “[t]he habeas-channeling rule . . .

independently forecloses using compassionate release to correct sentencing errors.” Id. at 1202.

The Circuit’s decision binds this Court and confirms the Court’s prior analysis. So the Court’s

denial was proper. 3

       Next, consider his claim that the Court erred in evaluating the § 3553(a) factors. In his

view, the Court gave insufficient weight to his post-sentencing conduct, instead focusing on his




3
  Daniel also claims that refusing to reduce his sentence would create a sentence disparity with
prisoners properly sentenced under Winstead. See Mot. Recons. at 3. Yet that is just another way
of saying that there was an error in Daniel’s sentence. And the D.C. Circuit has said that is not
enough. Jenkins, 50 F.4th at 1200.


                                                  4
offense and criminal history. Mot. Recons. at 3. He argues that the Court should have

considered United States v. White, in which the Circuit reversed a district court that had

disregarded prisoners’ “extensive mitigation arguments.” White, 984 F.3d at 92.

       But Daniel made no “extensive mitigation arguments.” Indeed, he barely referenced his

post-conviction conduct in this motion, beyond noting that he accepted responsibility for his

crime. See Mot. to Reduce Sent. at 5. Daniel argued his character and rehabilitation more

extensively in his first motion for compassionate release, and so the Court carefully addressed

those arguments in its denial of that motion. See Emer. Mot. at 44–50; Daniel, 2021 WL

5416629, at *3.

       But because he made only a fleeting reference to those arguments in his second motion,

the Court’s brief response was appropriate. See Daniel, 2022 WL 4547555, at *4 (“The Court

has considered and appreciates Daniel’s personal assurances of rehabilitation and regret for his

past behavior and its ongoing consequences. While these sentiments augur well for his post-

incarceration lifestyle, considering the other factors described above, they do not justify the relief

that he seeks.”). Because the Court has considered Daniel’s post-conviction conduct and

explained its view to the extent that Daniel raised it, it did not err under White.

                                                 IV.

       Daniel has not offered the Court any persuasive reason to change its decision. For the

reasons above, it is hereby

       ORDERED that Daniel’s [157] Motion for Reconsideration is DENIED.

       SO ORDERED.                                                              2022.12.15
                                                                                10:56:58 -05'00'
Dated: December 15, 2022                               TREVOR N. McFADDEN, U.S.D.J.




                                                  5